Both the motion and the plea are based on an allegation that it appears from the complaint that the executor has never qualified as executor in Connecticut.
It does not so appear. The complaint does not state whether or not the executor has thus qualified. At most, failure to qualify here is a defense, to be pleaded in the answer. The complaint states a good cause of action, and upon proof of its allegations the plaintiff will prevail unless the defendant, in a proper pleading or by objection to evidence raises the issue. The question is not properly before the Court on the present motion and plea.
   The motion is denied and the plea overruled.